Ross, J.,
dissents in a memorandum as follows: There can be no abuse of discretion where the examining psychiatrist was the only one of the three doctors on the proposed list who is board certified; where counsel for the plaintiff was less than diligent in settling an order of the court; and where if counsel had co-operated, this matter would have never reached an appellate court. Therefore, I must dissent. In addition, it is my opinion that the determination of this court now permits counsel to designate and choose a psychiatrist on the gossamer-thin reason that counsel has a better rapport with one doctor than with another. Presumably, the ruling of this court will also disqualify this particular psychiatrist in any matter that is being litigated by the principals or any associate in this firm. I simply cannot subscribe to these theories.